1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7
                                  UNITED STATES DISTRICT COURT
8
9                                EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO BRANCH
11
12
     CRAIG W. WELLS,                                    Case No.: 2:19-cv-02150-KJN
13
                    Plaintiff,
14
     vs.                                                STIPULATION AND ORDER
15                                                      EXTENDING PLAINTIFF’S TIME TO
     ANDREW SAUL,                                       FILE A MOTION FOR SUMMARY
16                                                      JUDGMENT/REMAND
     Commissioner of Social Security,
17
18                  Defendant
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for
22
     Summary Judgment in the above-referenced case is hereby extended to the new due date of
23
24   March 16, 2020.

25          This extension (32 days) is requested because the brief writer has an extremely heavy
26
     briefing calendar, including multiple oral arguments, and will need additional time to review the
27
     transcript prior to filing the Motion for Summary Judgment.
28
1    DATED: February 6, 2020                            /s/ Shellie Lott
                                                        Shellie Lott
2                                                       Attorney for Plaintiff
3
4
     DATED: February 6, 2020                            McGREGOR W. SCOTT
5                                                       United States Attorney
6                                                       DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX
7
                                                        /s/ Michael K. Marriott
8
                                                        Michael K. Marriott,
9                                                       (As authorized via E-mail on 2/5/20)
                                                        Special Assistant U S Attorney
10                                                      Attorneys for Defendant
11
12                                                     ORDER

13               Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
14   to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
15               Plaintiff shall file her Motion for Summary Judgment/Remand on or before March 16,

16   2020.
     Dated: February 6, 2020
17
18
19
20
21
     well.2150
22
23
24
25
26
27
28
